DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 5/17/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 9-14 as being anticipated by Niina have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamiyama (JP2005103847) as set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP2005103847).
Kamiyama discloses a transparent resin film for protecting a picture layer laminated on one side of a substrate (Fig. 1), comprising at least a surface protective layer (transparent protective layer 5), and a transparent resin layer (transparent resin layer 4), laminated on each other, the transparent resin film having a pattern of protrusions and depressions on the surface protective layer side (Fig. 1; paragraph [0055]), and the transparent resin film containing an ultraviolet absorber (paragraphs [0020-0027], [0031] and [0053]).
Kamiyama fails to specifically teach the transparent resin film having a thickness at a depression of the pattern of protrusions and depressions of 100 µm or larger.
Kamiyama teaches the thickness of the transparent protective layer is not limited and is usually 0.1 to 50 µm (paragraph [0033]), and the thickness of the transparent resin layer is also not limited and is generally about 10 to 150 µm (paragraph [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the transparent resin film in Kamiyama to have the thickness at the depression be 100 µm or larger, if so desired, in order to form the desired final product. A change in thickness is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 2, Kamiyama teaches the ultraviolet absorber being contained in at least one of the surface protective layer or the transparent resin layer (paragraphs [0020-0027], [0031] and [0053]).
Regarding claims 3 and 9, Kamiyama discloses an adhesion primer layer on a side opposite to the surface protective layer side of the transparent resin layer (paragraphs [0047-0050]).
Regarding claims 4 and 10, Kamiyama discloses the adhesion primer layer having a thickness of 0.5 µm or larger and 10 µm or smaller (paragraph [0050]).

Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Niina et al. (JP2003340973) [hereinafter Niina].
Kamiyama fails to teach the ultraviolet absorber being a triazine ultraviolet absorber.
Niina teaches that it is well known in the decorative sheet art to have the topcoat layer (layer 1) or the transparent resin layer (layer 2) include an ultraviolet absorbing agent which can include triazine for the purpose improving weather resistance (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface protective layer and/or the transparent resin layer in Kamiyama to include a triazine ultraviolet absorber as suggested by Niina in order to improve the weather resistance of the decorative sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781